PER CURIAM.
On February 13, 1959, we overruled the motion of the appellant to file a transcript subsequent to the time provided by Texas Rules of Civil Procedure 386. See Per Curiam opinion, Wigington v. Parker Square State Bank, Tex.Civ.App., 321 S.W.2d 334.
We now have before us for consideration the appellee’s application for af-firmance on certificate under the provisions of T.R.C.P. 387'. Certified copies of the judgment and appeal bond and a certificate of the clerk of the trial court were filed along with the application. The motion having been filed within one year after expiration of the time within which the appellant had the right to file the transcript, the appellee is entitled to have judgment affirmed against the surety upon the bond, as well as against the appellant, upon an affirmance on certificate.
The appellant has filed instruments in resistance of the appellee’s application. They amount to no more than reiteration of the contentions made prior to the time we rendered the Per Curiam opinion on February 13. We are not presented anything additional showing good cause to have existed for late filing of the transcript up to date of February 13, nor any facts constituting good cause for further delay after said date up to the present. It therefore appears that appellee is entitled to relief prayed for under its application.
The motion to affirm on certificate is granted. Judgment of the trial court is affirmed, and judgment also rendered against Lawyers Surety Corporation, surety on appellant’s appeal bond.